DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a controller for an AC motor comprising a plurality of current sources, each coupled to a different phase or winding of a multi-phase motor to supply sinusoidal current; a control logic connected to the plurality of current sources for generating and providing sinusoidal voltage references of a common variable frequency at respective inputs of the current sources; and a voltage-to-frequency converter connected with the control logic and receives a variable ramp voltage as input.
Additionally, the prior art does not teach a method for controlling a three-phase AC motor comprising: Coupling an AC source to each winding of the three-windings of the motor; and generating sinusoidal voltage references with different amplitudes and phases that are inputted to each of the current sources for driving each current source to output a variable current at a variable frequency for controlling the motor, wherein the sinusoidal current is supplied to each winding without pulse width modulation switching of the DC link voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846